Citation Nr: 0718179	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  99-17 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing 
loss prior to February 8, 2001.

2.  Entitlement to a compensable rating for bilateral hearing 
loss subsequent to February 8, 2001.

3.  Entitlement to a rating in excess of 10 percent for 
service-connected tinnitus.

4.  Entitlement to service connection for a mental disorder 
as secondary to service-connected bilateral hearing loss and 
tinnitus.

(The issue of entitlement to direct payment by the Department 
of Veterans Affairs (VA) of attorney fees is the subject of a 
separate decision of the Board of Veterans' Appeals (Board).)




REPRESENTATION

Appellant represented by:	Hugh D. Cox, Jr., Esq.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from May 1969 to February 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied an increased 
(compensable) rating for right ear hearing loss.  The Board 
remanded this claim in November 2000 for RO review of revised 
hearing loss regulations and further development.  In a 
decision dated in October 2001, the RO granted service 
connection for left ear hearing loss, and assigned a non-
compensable rating for bilateral hearing loss effective on 
February 8, 2001.

In a decision dated April 2002, the Board rephrased the 
issues to reflect that the severity of left ear hearing loss 
had to be considered when determining the proper evaluation 
for right ear hearing loss since February 8, 2001.  At that 
time, the Board denied claims for an increased (compensable) 
rating for right ear hearing loss prior to February 8, 2001, 
and entitlement to an increased (compensable) rating for 
bilateral hearing loss subsequent to February 8, 2001.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  By order dated in March 
2003, the Court vacated the Board's April 2002 decision and 
remanded the claim to the Board for consideration of 
additional issues.

Pursuant to a Joint Motion for Remand filed in February 2003, 
the Board remanded the case in August 2004 for further 
compliance under the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005) (VCAA).  The Board finds that the development requested 
in the Board's remand has been accomplished to the extent 
possible, and that this case is now ready for further 
appellate review.

The Board further notes that since the Board's August 2004 
remand, additional issues have been perfected for appellate 
review, and have been identified by the Board as additional 
matters for current appellate consideration.


FINDINGS OF FACT

1. Service connection for left ear hearing loss became 
effective on February 8, 2001.

2.  Prior to February 8, 2001, the veteran manifested a right 
ear pure tone threshold average of 53.75 decibels or less 
with speech recognition of 84 percent.  He had right ear pure 
tone thresholds of 15 and 65 decibels at the 1000 and 2000 
hertz frequencies, respectively.  He did not have total 
deafness in either ear.

3.  Subsequent to February 8, 2001, the veteran has 
manifested a right ear pure tone threshold average of no 
worse than 58.75 decibels with speech recognition of 86 
percent, and a left ear pure tone threshold average of not 
worse than 57.5 decibels with speech recognition of 84 
percent.  He had bilateral pure tone thresholds of less than 
55 decibels at the 1000 hertz frequency, and bilateral pure 
tone thresholds of less than 70 decibels at the 2000 hertz 
frequency.

4.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.

5.  There is no mental disorder that has been linked to 
service or a service-connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for right ear 
hearing loss prior to February 8, 2001 have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, 
4.87, Diagnostic Code 6100 (1998-2006); VAOPGCPREC 32- 97 
(August 29, 1997); 38 C.F.R. §§ 3.383, 4.85(f) (2006).

2.  The criteria for a compensable evaluation for bilateral 
ear hearing loss subsequent to February 8, 2001 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.85, 4.86, 4.87, Diagnostic Code 6100 (2006).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (prior and subsequent to June 13, 2003); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 

4.  A mental disorder was not incurred during active service 
or as a result of service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has now been 
developed pursuant to the guidelines established in the VCAA.  
In this regard, the record reflects that the veteran has been 
advised of the evidence necessary to substantiate his claims 
for increased ratings and service connection.

With respect to the veteran's claim for an increased rating 
for hearing loss and tinnitus, following the Board's remand 
in August 2004, the veteran was provided with December 2004 
letters that advised the veteran of the evidence necessary to 
substantiate these claims, and the respective obligations of 
VA and the veteran in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

A similar letter was also provided with respect to the 
veteran's claim for service connection for a mental disorder 
as secondary to the veteran's service-connected hearing loss 
and tinnitus in April 2005.  Id.  

Although the December 2004 VCAA notice letter pertaining to 
the issue of entitlement to an increased rating for hearing 
loss was provided after the rating action that originally 
denied the claim, as demonstrated from the foregoing 
communications from the RO and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have then been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).

The RO also subsequently readjudicated the claim for an 
increased rating for hearing loss in April 2005 and December 
2006 supplemental statements of the case.

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and there 
is no indication that there are any outstanding records or 
documents that have not been obtained or that are not 
adequately addressed in documents or records contained within 
the record.  With respect to the issue of entitlement to an 
increased rating for hearing loss, as was noted in the 
Board's vacated decision of April 2002, in response to the 
RO's request, a VA audiologist concluded in February 2001 
that any comment about the results of an audiologic 
evaluation conducted at Piedmont HealthCare would require 
speculation.  However, the veteran and his representative 
have argued that the RO's failure to obtain a conversion of 
the audiological data from this private facility into a 
numerical format constituted a Stegall violation.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (a claimant 
is entitled to compliance with the terms of a Board remand 
order).  The Board continues to disagree.  The RO requested 
the VA opinion, and received an answer which specifically 
addressed the question posed.  Stegall does not require the 
Board to persist in obtaining evidence or information which, 
following the remand instructions, is shown to have no 
probative value.  See generally Brewer v. West, 11 Vet. App. 
228, 236 (1998) (VA is under no duty to obtain evidence which 
is not likely to be relevant).  

The veteran has also not indicated any intention to provide 
any additional evidence in support of his claims.  The Board 
further notes that the cover letter from Piedmont HealthCare 
makes clear that the speech discrimination scores were based 
on the NU6 word recognition list and may not be used in 
evaluating this claim.  38 C.F.R. § 4.85(a) (2001) (VA 
evaluation based on Maryland CNC controlled speech 
discrimination test).  In subsequent correspondence from 
Piedmont HealthCare dated in October 2004, the veteran's 
examiner from this facility further concedes that there is 
currently no conversion factor for NU-6 discrimination scores 
to Maryland CNC scores.  In this case, as will be shown more 
fully below, the veteran has been provided VA audiology 
examinations in June 1998, January 2000, February 2001, 
August 2002, and January 2005, which contain entirely 
consistent findings.  While the veteran also has previously 
maintained that he had not been given proper VA hearing 
examinations to determine the loss of hearing in his right 
ear due to the fact it made a ringing sound and blocked off 
his hearing totally, neither the veteran nor his 
representative have pointed to any deficiency or 
unreliability in any VA audiology results.  The Board also 
notes that the veteran is in receipt of a separate, 10 
percent rating for his service connected ringing in the ears 
(tinnitus).

Consequently, based on all of the foregoing, VA has met the 
burden to show that any failure to notify in this case was 
not prejudicial to the veteran.  Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 
06-7002 (Fed. Cir. May 16, 2007).  Therefore, the remand of 
these claims for further notice and/or development under the 
VCAA would be an unnecessary use of VA time and resources.


II.  Entitlement to an Increased Rating for Hearing Loss

Background

The veteran filed his claim for an increased (compensable) 
rating for right ear hearing loss by means of a VA Form 21-
4138 filing received on April 24, 1998.  On appeal, he 
complains of an inability to hear individual voices in group 
conversations, and points out that a VA examiner has 
diagnosed severe sensorineural hearing loss in the 3000 to 
6000 hertz range.  He states that his right ear hearing loss 
interferes with his family life, social life and employment 
capabilities.  He also argues that his service-connected 
tinnitus disability, which is rated as 10 percent disabling, 
interferes with his ability to hear.

The record during the appeal period includes a March 17, 1998 
VA audiological examination, conducted at the Salisbury, VA 
Medical Center, which revealed right ear pure tone thresholds 
of 20, 65, 75 and 75 decibels at 1000, 2000, 3000 and 4000 
Hertz, respectively.  VA speech recognition testing was not 
performed at that time.

On June 1998 VA audiology examination, the veteran reported 
that he had the greatest hearing difficulty with the presence 
of multiple speakers or background noise.  He also reported 
hearing interference caused by his service-connected tinnitus 
disability.  His audiology examination revealed right ear 
pure tone thresholds of 15, 65, 70 and 65 decibels at 1000, 
2000, 3000 and 4000 hertz, respectively.  The veteran's word 
recognition score was 84 percent using the Maryland CNC word 
list.

A January 5, 2000 VA audiological examination, conducted at 
the Salisbury, VA Medical Center, revealed right ear pure 
tone thresholds of 25, 55, 65 and 65 decibels at 1000, 2000, 
3000 and 4000 Hertz, respectively.  

An undated letter from clinical audiologist Melissa N. 
Lasley, M.S., CCC-A, FAAA, noted that the veteran was fitted 
with hearing aids through VA.  The veteran's complaints 
included tinnitus problems which made it difficult to 
understand speech, and it was indicated that his pure tone 
audiometry results from a February 17, 2000 examination 
indicated mild sloping to moderately severe sensorineural 
hearing loss in the right ear.  His word discrimination score 
using the NU-6 recorded materials was 80 percent in the right 
ear.  As indicated above, the audiogram results cannot be 
converted to numerical representations.

The veteran's February 8, 2001 VA audiology examination 
showed right ear pure tone thresholds of 35, 60, 75 and 65 
and left ear pure tone thresholds of 30, 65, 65 and 70 at 
1000, 2000, 3000 and 4000 hertz, respectively.  His speech 
recognition using the Maryland CNC word list was 86 percent 
for the right ear and 84 percent for the left ear.  At that 
time, the VA audiologist stated that he was unable to comment 
on the results of the audiologic evaluation at the Piedmont 
HealthCare clinic without resorting to pure speculation.  

In a decision dated in October 2001, the RO granted service 
connection for left ear hearing loss, and assigned a non-
compensable rating for bilateral hearing loss effective on 
February 8, 2001.

An August 20, 2002 VA audiological examination, conducted at 
the Salisbury, VA Medical Center, revealed right ear pure 
tone thresholds of 35, 60, 65 and 60 decibels at 1000, 2000, 
3000 and 4000 Hertz, respectively, and left ear pure tone 
thresholds of 25, 65, 65, and 60, respectively.  The 
veteran's word recognition scores were 76 and 88 percent on 
the right and 92 percent on the left.

On the authorized audiological evaluation in January 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
60
65
60
LEFT
25
30
65
60
60

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 94 in the left ear.  Pure 
tone threshold averages were 56 on the right and 54 on the 
left, and the diagnosis was bilateral, mild to moderately 
severe sensorineural loss above 500 Hertz.


Rating Criteria and Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence that is of record.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).  The Board has 
considered all the evidence of record, but has reported only 
the most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

Effective on June 10, 1999, the regulations pertaining to 
evaluations for diseases of the ear and other sense organs 
changed.  See 64 Fed. Reg. 25202-25210 (May 11, 1999).  Prior 
to the effective date of the new regulations, the veteran's 
claim for an increased rating may only be evaluated under the 
older criteria.  38 U.S.C.A. § 5110(g) (West 2002); 
VAOPGCPREC 3-2000 (April 10, 2000).

Under both the old and new criteria, the basis for evaluating 
defective hearing is the impairment of auditory acuity as 
measured by pure tone threshold averages, referred to as 
average pure tone decibel loss prior to June 1999, within the 
range of 1000 to 4000 Hertz and speech discrimination using 
the Maryland CNC word recognition test.  38 C.F.R. § 4.85 
(1998-2001).  See generally 52 Fed. Reg. 44117-44122 (Nov. 
18, 1987 and 52 Fed. Reg. 46439 (Dec. 7, 1987).  Pure tone 
threshold averages are derived by dividing the sum of the 
pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz by 
four.  Id.  The pure tone threshold averages and the Maryland 
CNC test scores are given a numeric designation which are 
then used to determine the current level of disability based 
upon a pre-designated schedule.  See Tables VI and VII in 38 
C.F.R. §§ 4.87 (1998) and 4.85 (2006).  Under these criteria, 
the assignment of a disability rating is a "mechanical" 
process of comparing the audiometric evaluation to the 
numeric designations in the rating schedule.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1993).

Effective on June 10, 1999, new provisions were added to the 
schedular criteria allowing special consideration to cases of 
exceptional patterns of hearing impairment.  See 38 C.F.R. § 
4.86 (2006).  One of the provisions provides that an 
individual who manifests pure tone thresholds of 55 decibels 
or more in each of the specified frequencies (1000, 2000, 
3000 and 4000 hertz) will be given a numeric designation from 
either Table VI or VIa, whichever results in the higher 
numerical.  38 C.F.R. § 4.86(a) (2006).  The other provision 
provides that, when the pure tone threshold is 30 decibels or 
less at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the higher Roman numeral designation under Table VI or Table 
VIa will be established, and the numeral will be elevated to 
the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2006).

Prior to February 8, 2001, service connection was only in 
effect for right ear hearing loss, and in the absence of 
total deafness in both ears, his non-service connected left 
ear hearing loss disability had to be considered as normal 
hearing for adjudication purposes under the old or new 
criteria.  VAOPGCPREC 32-97 (August 29, 1997).  See Boyer, 12 
Vet. App. 142 (1999); 38 C.F.R. §§ 3.383, 4.85(f) (1998-
2006).

The veteran's June 1998 VA audiology examination showed a 
right ear average pure tone threshold of 53.75 decibels with 
speech recognition of 84 percent.  This corresponds to a 
numeric designation of "II" under the old and new criteria.  
Table VI in 38 C.F.R. § 4.87 (1998) and 4.85 (2006).  His 
left ear hearing must be considered normal with a numeric 
designation of "I" prior to his February 8, 2001 effective 
date of award for service connection.  VAOPGCPREC 32-97 
(August 29, 1997); 38 C.F.R. § 4.85(f) (2006).  These 
combined numeric designations result in a rating of 0 percent 
under Diagnostic Code 6100 under the old and new criteria.  
Table VII in 38 C.F.R. § 4.87 (1998) and 4.85 (2006).  There 
is no certification in this case of language difficulties or 
inconsistent speech audiometry scores so as to allow 
consideration of the numeric designations contained in Table 
VIa.  See 38 C.F.R. § 4.85(c) (1998-2006).  

In this case, the evidence prior to February 8, 2001 showed 
that the veteran manifested a right ear pure tone threshold 
of 15 decibels at the 1000 hertz frequency.  Therefore, the 
provisions of 38 C.F.R. § 4.86(a) are not applicable.  
Furthermore, the provisions of 38 C.F.R. § 4.86(b) are not 
applicable as the pure tone threshold in the right ear was 65 
decibels at 2000 hertz.  Accordingly, a compensable rating is 
not warranted under the criteria allowing special 
consideration to cases of exceptional patterns of hearing 
impairment.

The Board would also note that substitution of the pure tone 
threshold average for the right ear from the January 2000 
audiological examination would not help the veteran's claim, 
since the pure tone threshold average of 52.5 was actually 
lower than the results from the June 1998 VA audiological 
evaluation.  The results of that examination would also not 
permit application of either 38 C.F.R. § 4.86(a) or 38 C.F.R. 
§ 4.86(b).

Subsequent to February 8, 2001, the veteran is entitled to 
have his left ear hearing loss disability evaluated as to the 
extent of his actual disability.  The veteran's February 2001 
VA audiology examination shows a right ear pure tone 
threshold average of 58.75 decibels with speech recognition 
of 86 percent.  This corresponds to a numeric designation of 
"III" under the old and new criteria.  Table VI in 38 C.F.R. 
§ 4.87 (1998) and 4.85 (2006).  His left ear manifests a pure 
tone threshold average of 57.5 decibels with speech 
recognition of 84 percent.  This also corresponds to a 
numeric designation of "III" under the old and new criteria.  
Table VII in 38 C.F.R. § 4.87 (1998) and 4.85 (2006).  These 
combined numeric designations still result in a rating of 0 
percent under Diagnostic Code 6100 under the old and new 
criteria.  38 C.F.R. § 4.85, Table VII (1998-2006).  There is 
no certification in this case of language difficulties or 
inconsistent speech audiometry scores so as to allow 
consideration of the numeric designations contained in Table 
VIa.  See 38 C.F.R. § 4.85(c) (1998-2006).

The results of the February 2001 audiology examination show 
that the veteran manifests pure tone thresholds of less than 
55 decibels at the 1000 hertz frequency bilaterally.  
Therefore, the provisions of 38 C.F.R. § 4.86(a) are not 
applicable.  Furthermore, the provisions of 38 C.F.R. § 
4.86(b) are not applicable as the pure tone threshold in each 
ear is less than 70 decibels at 2000 hertz.  Accordingly, a 
compensable rating is not warranted under the criteria 
allowing special consideration to cases of exceptional 
patterns of hearing impairment.

The veteran's January 2005 VA audiology examination shows a 
right ear pure tone threshold average of 56 decibels with 
speech recognition of 86 percent.  This corresponds to a 
numeric designation of "II" under the old and new criteria.  
Table VI in 38 C.F.R. § 4.87 (1998) and 4.85 (2006).  His 
left ear manifests a pure tone threshold average of 54 
decibels with speech recognition of 94 percent.  This also 
corresponds to a numeric designation of "II" under the old 
and new criteria.  Table VII in 38 C.F.R. § 4.87 (1998) and 
4.85 (2006).  These combined numeric designations still 
result in a rating of 0 percent under Diagnostic Code 6100 
under the old and new criteria.  38 C.F.R. § 4.85, Table VII 
(1998-2006).  There is no certification in this case of 
language difficulties or inconsistent speech audiometry 
scores so as to allow consideration of the numeric 
designations contained in Table VIa.  See 38 C.F.R. § 4.85(c) 
(1998-2006).

The results of the January 2005 audiology examination show 
that the veteran manifests pure tone thresholds of less than 
55 decibels at the 1000 hertz frequency bilaterally.  
Therefore, the provisions of 38 C.F.R. § 4.86(a) are not 
applicable.  Furthermore, the provisions of 38 C.F.R. § 
4.86(b) are not applicable as the pure tone threshold in each 
ear is less than 70 decibels at 2000 hertz.  Accordingly, a 
compensable rating is not warranted under the criteria 
allowing special consideration to cases of exceptional 
patterns of hearing impairment.

The use of the pure tone threshold averages for each ear from 
the August 2002 VA audiological examination would also not 
help the veteran's claim, since the pure tone threshold 
averages of 55 and 53.75, respectively, were actually lower 
than the results from the January 2005 VA audiological 
evaluation.  In fact, even if the Board were to give the 
veteran the benefit of the doubt and apply the lowest right 
ear word recognition score of 76 percent from that 
examination, this would correspond to a designation of "IV" 
on the right and level "I" on the left, which would 
continue to correspond to a noncompensable rating.  The 
results of that examination would also not permit application 
of either 38 C.F.R. § 4.86(a) or 38 C.F.R. § 4.86(b).

The Board also does not find that the veteran's hearing loss 
has ever been manifested by symptoms that were so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321 (2006).

In summary, the Board finds that the evidence of record 
preponderates against a compensable rating for right ear 
hearing loss prior to February 8, 2001 under either the old 
or new regulatory criteria.  The Board also finds that the 
evidence of record preponderates against a compensable rating 
for bilateral hearing loss subsequent to February 8, 2001 
under either the old or new regulatory criteria.  In so 
holding the Board has considered the veteran's descriptions 
of his hearing loss disability, but notes that the most 
probative evidence concerning the level of severity consists 
of the audiometric testing results of record.  See 
Lendenmann, 3 Vet. App. at 349.  While the evidence shows 
that the veteran requires the use of hearing aids, the Board 
notes that the schedular rating makes proper allowance for 
his improvement in hearing.  See 38 C.F.R. § 4.86 (1998); 38 
C.F.R. § 4.85(a) (2006).  There is no doubt to be resolved in 
his favor.  38 U.S.C.A. § 5107(b) (West 2002).


III.  Entitlement to a Rating in Excess of 10 percent for 
Service-Connected Tinnitus

The veteran has also requested an increased evaluation for 
tinnitus, specifically a 10 percent evaluation for each ear.  
The RO denied the veteran's request because under Diagnostic 
Code (DC) 6260 there is no provision for assignment of a 
separate 10 percent evaluation for tinnitus of each ear.  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) it was held 
that the pre-1999 and pre-June 13, 2003 versions of DC 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and stayed the adjudication of the tinnitus rating cases 
affected by the Smith decision.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limit a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law and not the underlying facts or 
development of the facts are dispositive in a matter.

The Board has also considered whether an evaluation in excess 
of 10 percent is warranted for the veteran's tinnitus on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  However, 
the evidence of record does not demonstrate that the 
veteran's tinnitus has resulted in a disability picture that 
is unusual and exceptional in nature, and there is no 
indication that the condition ever has required frequent 
hospitalization or that tinnitus alone markedly interferes 
with employment so as to render impractical the application 
of schedular standards.  Accordingly, an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1) (2006).


IV.  Entitlement to Service Connection for a Mental Disorder 
as Secondary to Service-Connected Bilateral Hearing Loss and 
Tinnitus

The veteran asserts that he currently suffers from a mental 
disorder as secondary to his service-connected bilateral 
hearing loss and tinnitus.  Service medical records do not 
reflect any complaints or treatment of a mental disorder.

September 2005 VA ear disease examination revealed a 
diagnosis of bilateral hearing loss and constant tinnitus 
secondary to hearing loss.  The examiner commented that the 
veteran reported nervousness since basic training and  
concerns over how his hearing loss was affecting him in his 
occupation.

September 2005 VA mental disorders examination revealed that 
the veteran reported nervousness at work because he could not 
hear as quickly with his tinnitus.  He stated that this made 
him nervous and edgy, and that this would sometimes continue 
even at home.  The veteran did not describe any symptoms of 
depression.  It was also noted that he had no significant 
symptoms of anxiety and no psychotic symptoms.  The overall 
impression was that the veteran had not met the criteria for 
any mental disorder.  The examiner also found no impairment 
in the veteran's social or occupational functioning or daily 
activities or functioning.

The Board has also carefully review the record as to this 
claim and first notes that service connection may be granted 
for a disability arising from injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2006).  

Further, under the basic statutes and the case law, it is 
also clear that a fundamental element for the establishment 
of service connection is competent evidence of current 
"disability." Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992). It has also been held that to constitute a 
disability, there must be evidence of the actual current 
existence of "disability."  Chelte v. Brown, 10 Vet. 
App. 268 (1997).  

Here, while the record reflects complaints of nervousness by 
the veteran which he relates to his service-connected hearing 
loss and tinnitus, the September 2005 VA mental disorders 
examiner reviewed the claims file considering such assertions 
and unequivocally opined that the veteran had not met the 
criteria for any mental disorder.  The Board further observes 
that although the veteran in good faith believes that he 
currently suffers from a mental disorder that is related to 
his service-connected hearing loss and tinnitus, he has not 
demonstrated any special education or medical training that 
enables him to diagnose a mental disorder, or to express an 
opinion on medical causation with respect to such disorders.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
also notes that there is no competent medical opinion that 
contradicts the opinion of the September 2005 VA mental 
disorders examiner.  The veteran and his representative had 
the opportunity to provide such evidence but apparently chose 
not to do so.  

In summary, in weighing the probative value of the veteran's 
statements and complaints, on the one hand, and the lack of 
current findings or diagnoses of mental disability together 
with the September 2005 VA mental disorders examiner's 
opinion, on the other, the Board finds the latter to be of 
far more probative value, and that the preponderance of the 
evidence is clearly also against this claim.


ORDER

A compensable rating for right ear hearing loss prior to 
February 8, 2001 is denied.

A compensable rating for bilateral hearing loss after 
February 8, 2001 is denied.

An evaluation in excess of 10 percent for tinnitus is denied.

The claim for service connection for a mental disorder is 
denied.

____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


